Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162194                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  MARY BLAND, LINDA DEFLORIO,                                                                          Elizabeth M. Welch,
  LAWRENCE DALY, DANIEL GEORGE,                                                                                      Justices
  FAY LIST, and SHARON INGRAM,
             Plaintiffs-Appellants,
  v                                                                SC: 162194
                                                                   COA: 347533
                                                                   Genesee CC: 17-110265-CK
  BOARD OF HOSPITAL MANAGERS OF
  HURLEY MEDICAL CENTER, a/k/a HURLEY
  MEDICAL CENTER,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 2, 2021
           p0526
                                                                              Clerk